Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) transport unit in claim 1; 2) contact portion in claims 1 and 4-6; 3) blowing portion in claims 1 and 7-9; 4) guide portion in claims 1, 4-6, and 10-15; 5) another blowing portion in claims 4-6; and 6) shutter portion in claims 10-15..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4-5, 7-8, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0217954 (Fujikura) (hereinafter “Fujukura”).
Regarding claim 1, Figs. 7-10 show a supply device comprising: 
a loading portion (78) on which recording media are loaded; 
a transport unit (72) configured to transport the recording media loaded on the loading portion (78); 
a contact portion (84) provided on the loading portion (78), the contact portion (84) being in contact with a side end portion of the recording media having a first size in a direction (direction Z in Fig. 9) intersecting with a transport direction (negative x direction in Fig. 9), the contact portion (84) having a blowing portion (152A) configured to blow air to the side end portion; 
a guide portion (including 100) detachably attached to the contact portion (84) when recording media having a second size smaller than the recording media having the first size are loaded, the guide portion (including 100) being configured to guide a side end portion of the recording media having the second size; and 
a duct (116) provided in the guide portion (including 100), the duct (116) comprising a discharge port (110) configured to blow the air from the blowing portion (152A) to an upper end portion of the recording media having the second size and loaded on the loading portion (78).  
Regarding claim 2, Figs. 7-10 show that the duct (116) has a shape in which a cross-sectional area gradually decreases toward the discharge port (110).  
Regarding claims 4-5, Figs. 7-10 show that the contact portion (84) comprises another blowing portion (152B) configured to blow air to 21FE20-00693US01an upper side end portion of the recording media having the first size in a state where the recording media having the first size is loaded on the loading portion (78), and the guide portion (including 100) comprises a closing portion (166A) configured to close the other blowing portion (152B) in a state of being attached to the contact portion (84).  
Regarding claims 7-8, Figs. 7-10 show that the blowing portion (152A) is disposed downstream of the other blowing portion (152B) in the transport direction (negative x direction) of the recording media.
Regarding claim 18, Figs. 7-10 show that the transport unit (72) comprises a transport roller configured to transport the recording media having the second size and loaded on the loading portion (78) on an uppermost surface.  
Regarding claim 20, Figs. 7-10 show an image forming apparatus (Fig. 8) comprising: 
the supply device according to claim 1, wherein the recording media are transported from the supply device (78) to an image forming unit (20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura as applied to claim 2 above, and further in view of Japanese Publication No. 2005-335885 (hereinafter “JP’885”).  With regard to claim 3, Fujikura discloses most of the limitations of this claim including the duct (116), but does not explicitly show that the duct (116) has upper and lower inclined portions, as claimed.
JP’885 shows that it is well-known in the art to provide a guide portion (50 in Fig. 7B) with a duct (110) comprising an upper inclined portion (upper section of 110B, 110C and 110D in Fig. 7B) at an upper portion in an upper and lower direction, the upper inclined portion (upper section of 110B, 110C and 110D) being inclined downward  toward a discharge port (50A), and 
a lower inclined portion (lower section of 110B, 110C and 110D) at a lower portion in the upper and lower direction, the lower inclined portion (lower section of 110B, 110C and 110D) being inclined upward toward the discharge port (50A).  Because both JP’885 and Fujikura teach duct arrangements for blowing air on edges of sheet stacks, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the inclined duct arrangement of JP’885 for the duct arrangement of Fujikura to achieve the predictable result of blowing air on edges of sheet stacks.  
Regarding claim 6, Figs. 7-10 of Fujikura show that the contact portion (84) comprises another blowing portion (152B) configured to blow air to 21FE20-00693US01an upper side end portion of the recording media having the first size in a state where the recording media having the first size is loaded on the loading portion (78), and the guide portion (including 100) comprises a closing portion (166A) configured to close the other blowing portion (152B) in a state of being attached to the contact portion (84).  
Regarding claim 9, Figs. 7-10 of Fujikura show that the blowing portion (152A) is disposed downstream of the other blowing portion (152B) in the transport direction (negative x direction) of the recording media.
5.	Claims 10-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura as applied to claims 1-6 above, and further in view of U.S. Patent No. 8,113,501 (Ikeda) (hereinafter “Ikeda”).  With regard to claims 10-11 and 13-14, Fujikura teaches all of the limitations of these claims, except for a shutter, as claimed.
Ikeda shows that it is well-known in the art to provide a guide portion (including 66) with a shutter portion (150B in Fig. 8A) supported so as to be movable in 22FE20-00693US01 an upper and lower direction, the shutter portion (150B in Fig. 8A) being configured to change an area of a discharge port (71) according to a position of an uppermost surface of a recording media having a size (second size) and loaded on a loading portion (Fig. 7).  Figures 8A-8C show that the shutter portion (150B) changes an area of the discharge port (70) as the position of the uppermost surface of the uppermost recording medium rises, because the larger the area of the discharge port, the higher the upper surface of the recording medium is.  Lines 20-25 in column 2 explain that this arrangement avoids damage to sheets even when air is blown to reduce adhesion between sheets during feeding of such sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the guide portion of the Fujikura apparatus with a shutter, for the purpose of avoiding damage to sheets during feeding, as taught by Ikeda.
6.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikura in view of JP’885 as applied to claims 3 and 6 above, and further in view of Ikeda.  With regard to claims 12 and 15, Fujikura in view of JP’885 teaches all of the limitations of these claims, except for a shutter, as claimed.
Ikeda shows that it is well-known in the art to provide a guide portion (including 66) with a shutter portion (150B in Fig. 8A) supported so as to be movable in 22FE20-00693US01 an upper and lower direction, the shutter portion (150B in Fig. 8A) being configured to change an area of a discharge port (71) according to a position of an uppermost surface of a recording media having a size (second size) and loaded on a loading portion (Fig. 7).  Figures 8A-8C show that the shutter portion (150B) changes an area of the discharge port (70) as the position of the uppermost surface of the uppermost recording medium rises, because the larger the area of the discharge port, the higher the upper surface of the recording medium is.  Lines 20-25 in column 2 explain that this arrangement avoids damage to sheets even when air is blown to reduce adhesion between sheets during feeding of such sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the guide portion of the apparatus of Fujikura in view of JP’885 with a shutter, for the purpose of avoiding damage to sheets during feeding, as taught by Ikeda.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikura as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2007/0273080 (Toya et al.) (hereinafter “Toya”).  With regard to claim 19, Fujikura teaches the transport unit (72) has a roller (72) that appears to be a friction roller, but does not teach any suction unit, as claimed.  
Toya teaches that a friction roller and a suction roller (i.e., roller with suction unit) are art known equivalents for conveying sheets from stacks.  See, e.g., numbered paragraph [0116] of Toya.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the transport unit of the Fujikura apparatus with a suction roller (roller with a suction unit), because Toya teaches that a suction roller (roller with a suction unit) is an art known equivalent to the friction roller shown in Fujikura in those sheet conveying applications where either a friction roller or suction roller can be used to feed sheets from a stack.  Providing the Fujikura apparatus with a suction roller (roller with a suction unit), in a manner as taught by Toya, results in the transport unit comprising a suction unit configured to suction the recording media having the second size and loaded on the loading portion (78) on the uppermost surface from above, as claimed. 
Allowable Subject Matter
8.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653